COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Nelson Alberto Hernandez v. The State of Texas

Appellate case number:      01-16-00755-CR

Trial court case number:    2095445

Trial court:                County Criminal Court at Law No. 8 of Harris County

       A jury convicted appellant, Nelson Alberto Hernandez, of the misdemeanor
offense of assault-family member, and the trial court assessed his punishment at
confinement for 180 days. Appellant timely filed a notice of appeal. His brief currently is
due to be filed by February 21, 2017. See TEX. R. APP. P. 38.6(a).
      On January 24, 2017, Appellant filed a “Motion to Exceed Word Limit on Brief,”
seeking leave “to use up to 20,000 words in the brief in this appeal.” We deny the motion
without prejudice to refiling. See TEX. R. APP. P. 9.4(i)(2)(B).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually                              Acting for the Court
Date: February 14, 2017